 



Exhibit 10.6



 

 

LETTER AGREEMENT

 

Leisure Acquisition Corp.
250 W. 57th Street
Suite 2223
New York, NY 10107 December 1, 2017

 

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) proposed to be
entered into by and between Leisure Acquisition Corp., a Delaware corporation
(the “Company”), and Morgan Stanley & Co. LLC, as representative of the several
underwriters named therein (the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”) of 20,000,000 of the Company’s
units (the “Units”), each comprised of one share of the Company’s common stock,
par value $0.0001 per share (the “Common Stock”), and one-half of one warrant
(each, a “Warrant”). Each whole Warrant entitles the holder thereof to purchase
one share of the Common Stock at a price of $11.50 per share, subject to
adjustment. Only whole warrants are exercisable. The Units shall be sold in the
Public Offering pursuant to a registration statement on Form S-1 (the
“Registration Statement”) and prospectus (the “Prospectus”) filed by the Company
with the U.S. Securities and Exchange Commission (the “Commission”) and the
Company shall apply to have the Units listed on the NASDAQ Capital Market.
Certain capitalized terms used herein are defined in paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of Hydra Management, LLC (the “Hydra Sponsor”) and Matthews
Lane Capital Partners LLC (the “MLCP Sponsor” and together with the Hydra
Sponsor, the “Sponsors”), and each of MLCP GLL Funding LLC and Hydra LAC, LLC,
each of which are affiliates of the Sponsors (the “Sponsor Affiliates”), HG Vora
Special Opportunities Master Fund, Ltd. (the “Strategic Investor”) and each of
the undersigned individuals, each of whom is a director or member of the
Company’s management team or an affiliate thereof (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.          Each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider agrees that if the Company seeks stockholder approval of a proposed
Business Combination, then in connection with such proposed Business
Combination, it or he or she shall vote all Founder Shares and any shares
acquired by it or him or her in the Public Offering or the secondary public
market in favor of such proposed Business Combination.

 

 

 

  

2.          Each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in the Underwriting Agreement)
within 24 months from the closing of the Public Offering, or such later period
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation, the Sponsors, the Sponsor Affiliates,
the Strategic Investor and Insiders shall take all reasonable steps to cause the
Company to (i) cease all operations except for the purpose of winding up, (ii)
as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Common Stock sold as part of the Units in the
Public Offering (the “Offering Shares”), at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest income (net of taxes payable and up to $75,000 of interest to pay
dissolution expenses), divided by the number of then outstanding public shares,
which redemption will completely extinguish Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. Each Sponsor,
each Sponsor Affiliate, the Strategic Investor and each Insider agrees not to
propose any amendment to the Company’s amended and restated certificate of
incorporation that would affect the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a price per share, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest income (net of taxes
payable and up to $75,000 of interest to pay dissolution expenses), divided by
the number of then outstanding public shares.

 

Each Sponsor, each Sponsor Affiliate, the Strategic Investor and each Insider
acknowledges that it or he or she has no right, title, interest or claim of any
kind in or to any monies held in the Trust Account or any other asset of the
Company as a result of any liquidation of the Company prior to the Business
Combination with respect to the Founder Shares. Each of the Sponsor, each
Sponsor Affiliate, the Strategic Investor and each Insider hereby further
waives, with respect to any shares of the Common Stock held by it or him or her,
if any, any redemption rights it or he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although each Sponsor, each Sponsor Affiliate, the
Strategic Investor and Insider shall be entitled to redemption and liquidation
rights with respect to any shares of the Common Stock (other than Founder
Shares) it or they hold if the Company fails to consummate a Business
Combination within 24 months from the closing of the Public Offering.

 

 2 

 

  

Each Sponsor, each Sponsor Affiliate, the Strategic Investor and each Insider
hereby waives any rights it or he or she may have to require registration of the
Units, shares of Common Stock, Warrants and any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any, in
connection with the filing of the registration statement relating to the Public
Offering, provided, that for the avoidance of doubt such waiver shall not apply
to any registration rights applicable subsequent to completion of the Public
Offering in the manner contemplated in the Prospectus. Each Sponsor, each
Sponsor Affiliate, the Strategic Investor and each Insider further agrees that,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, it or he or she will not, without the prior
written consent of Morgan Stanley & Co. LLC, make any demand for, or exercise
any right with respect to, the registration of the Units, shares of Common
Stock, Warrants and any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, if any.

 

In addition, each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider hereby waives any and all preemptive rights, participation rights,
resale rights, rights of first refusal and similar rights that it or he or she
may have in connection with the Public Offering or with any issuance or sale by
the Company of any equity or other securities before the Public Offering,
provided, that for the avoidance of doubt such waiver shall not apply to any
registration rights applicable subsequent to completion of the Public Offering
in the manner contemplated in the Prospectus.

 

Subject to the exceptions set forth in paragraph 7(c) below, each Sponsor, each
Sponsor Affiliate, the Strategic Investor and each Insider hereby confirms that
it or he or she has not, directly or indirectly, taken, and hereby covenants
that it or he or she will not, directly or indirectly, take, any action
designed, or which has constituted or will constitute or might reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any.
Subject to the exceptions set forth in paragraph 7(c) below, each Sponsor, each
Sponsor Affiliate, the Strategic Investor and each Insider hereby authorizes the
Company and its transfer agent, during the period commencing on the effective
date of the Underwriting Agreement and ending 180 days after such date, to
decline the transfer of or to note stop transfer restrictions on the stock
register and other records relating to any Units, shares of Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, if any, subject to this Letter
Agreement of which it or he or she is the record holder, and, with respect to
any Units, shares of Common Stock, Warrants or any securities convertible into,
or exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
subject to this Letter Agreement of which it or he or she is the beneficial
owner but not the record holder, it or he or she hereby agrees to cause such
record holder to authorize the Company and its transfer agent, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, to decline the transfer of or to note stop transfer
restrictions on the stock register and other records relating to such shares or
other securities.

 

 3 

 

  

3.          Subject to the exceptions set forth in paragraph 7(c) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, each Sponsor, each Sponsor Affiliate, the
Strategic Investor and each Insider shall not (i) sell, offer to sell, contract
or agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, file (or participate
in the filing of ) a registration statement with the Commission or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission promulgated
thereunder, with respect to any Units, shares of Common Stock, Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, if any, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Units, shares of Common Stock, Warrants or any securities
convertible into, or exercisable, or exchangeable for, shares of Common Stock
owned by it, if any, whether any such transaction is to be settled by delivery
of such securities, in cash or otherwise, or (iii) publicly announce an
intention to effect any transaction specified in clause (i) or (ii). The
foregoing sentence shall not apply to the registration of the offer and sale of
Units as contemplated by the Underwriting Agreement and the sale of the Units to
the Underwriters (as defined in the Underwriting Agreement) in the Public
Offering. Each of the Insiders, the Strategic Investor and the Sponsors
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3, other than pursuant
to the exceptions contained in paragraph 7(c) below, the Company shall announce
the impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release. The provisions of this paragraph will
not apply to any release or waiver granted solely to permit a transfer of
securities that is not for consideration and where the transferee has agreed in
writing to be bound by the same terms described in this Letter Agreement.

 

4.          In the event of the liquidation of the Trust Account, each Sponsor
(each, an “Indemnitor”) agrees to indemnify and hold harmless the Company
against any and all loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all legal or other expenses reasonably
incurred in investigating, preparing or defending against any litigation,
whether pending or threatened, or any claim whatsoever) to which the Company may
become subject as a result of any claim by (i) any third party for services
rendered or products sold to the Company or (ii) a prospective target business
with which the Company has entered into an acquisition agreement (a “Target”);
provided, however, that such indemnification of the Company by each Indemnitor
shall apply only to the extent necessary to ensure that such claims by a third
party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.00 per share of the
Offering Shares remaining outstanding or (ii) such lesser amount per share of
the Offering Shares remaining outstanding held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account (other than due to the failure to obtain an agreement waiving
claims against the Trust Account, which waiver shall be substantially in the
form of Annex A (a “Waiver”)), in each case, such amount excludes the amount of
interest income accrued in the Trust Account (net of taxes payable).
Notwithstanding the foregoing, each Indemnitor’s obligations pursuant to this
paragraph shall not apply if such third party or Target has executed a Waiver,
whether or not such Waiver is enforceable. In the event that any such executed
Waiver is deemed to be unenforceable against such third party or Target, each
Indemnitor shall not be responsible for any liability as a result of any such
third party or Target claims. Notwithstanding any of the foregoing, such
indemnification of the Company by each Indemnitor shall not apply as to any
claims under the Company’s obligation to indemnify the Underwriters against
certain liabilities, including liabilities under the Securities Act of 1933, as
amended. Each Indemnitor shall have the right to defend against any such claim
with counsel of its choice reasonably satisfactory to the Company if, within 15
days following written receipt of notice of the claim to each Indemnitor, such
Indemnitor notified the Company in writing that such Indemnitor shall undertake
such defense.

 

 4 

 

  

5.          To the extent that the Underwriters do not exercise their
over-allotment option to purchase an additional 3,000,000 Units, the Sponsors,
the Sponsor Affiliates, the Strategic Investor and Insiders (other than Messrs.
Marc Falcone, Steven Rittvo and David Weinstein) agree that they shall return to
the Company for cancellation, at no cost, a number of Founder Shares in the
aggregate equal to 750,000 multiplied by a fraction, (i) the numerator of which
is 3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,000,000. The Sponsors, the Sponsor Affiliates, the Strategic Investor and
Insiders (other than Messrs. Marc Falcone, Steven Rittvo and David Weinstein)
further agree that to the extent that (a) the size of the Public Offering is
increased or decreased and (b) the Sponsors, the Strategic Investor and Insiders
(other than Messrs. Marc Falcone, Steven Rittvo and David Weinstein) have either
purchased or sold shares of Common Stock or an adjustment to the number of
Founder Shares has been effected by way of a stock split, stock dividend,
reverse stock split, contribution back to capital or otherwise, in each case in
connection with such increase or decrease in the size of the Public Offering,
then (A) the references to 3,000,000 in the numerator and denominator of the
formula in the immediately preceding sentence shall be changed to a number equal
to 15% of the number of shares included in the Units issued in the Public
Offering and (B) the reference to 750,000 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of shares of
Common Stock that the Sponsors, the Sponsor Affiliates, the Strategic Investor
and Insiders (other than Messrs. Marc Falcone, Steven Rittvo and David
Weinstein) would have to return to the Company in order to hold (with all of the
pre-offering stockholders) an aggregate of 20.0% of the Company’s issued and
outstanding Common Stock after the Public Offering. For purposes of
clarification, nothing in this paragraph will impact the number of shares of
Common Stock purchased by the Strategic Investor pursuant to the Forward
Purchase Contract (defined below).

 

6.           (a)          The Sponsors, Sponsor Affiliates and each Insider
hereby agrees not to participate in the formation of, or become an officer or
director of, another blank check company until the Company has entered into a
definitive agreement regarding the initial Business Combination or the Company
has failed to complete the initial Business Combination within 24 months from
the closing of the Public Offering.

 

(b)          Each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider hereby agrees and acknowledges that: (i) each of the Underwriters
and the Company would be irreparably injured in the event of a breach by such
Sponsor, such Sponsor Affiliate, the Strategic Investor or Insider of his or its
applicable obligations under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), 9 and
10 of this Letter Agreement (ii) monetary damages may not be an adequate remedy
for such breach and (iii) the non-breaching party shall be entitled to
injunctive relief, in addition to any other remedy that such party may have in
law or in equity, in the event of such breach.

 

 5 

 

  

7.           (a)          Each Sponsor, each Sponsor Affiliate, the Strategic
Investor and each Insider agrees that it or he or she shall not Transfer any
Founder Shares held by it or him or her, if any, until the earlier of (A) one
year after the completion of a Business Combination or (B) the date following
the completion of a Business Combination on which the Company completes a
liquidation, merger, stock exchange or other similar transaction that results in
all of the Company’s stockholders having the right to exchange their shares of
Common Stock for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if the last sale price of the Company’s
Common Stock equals or exceeds $12.00 per share (as adjusted for stock splits,
stocks dividends, reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination, the Founder Shares will be released
from the Founder Shares Lock-Up.

 

(b)          The Sponsor and each Insider agrees that it or he or she shall not
effectuate any Transfer of Private Placement Warrants or Common Stock underlying
such warrants, until 30 days after the completion of a Business Combination.

 

(c)          Notwithstanding the provisions set forth in paragraphs 2, 3 and
7(a) and (b), Transfers of the Founder Shares, the Private Placement Warrants
and shares of Common Stock underlying the Private Placement Warrants are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of the
Sponsors or the Strategic Investor or any affiliates of the Sponsors or the
Strategic Investor; (b) in the case of an individual or an entity controlled by
an officer or director of the Company, by a gift to a member of the
individual’s, officer’s or director’s immediate family or to a trust, the
beneficiary of which is a member of one of the individual’s, officer’s or
director’s immediate family, an affiliate of such person or to a charitable
organization; (c) in the case of an individual, by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
pursuant to a qualified domestic relations order; (e) by private sales or
transfers made in connection with the consummation of a Business Combination at
prices no greater than the price at which the shares were originally purchased;
(f) in the event of the Company’s liquidation prior to the completion of a
Business Combination; (g) by virtue of the laws of Delaware or any of the
Sponsors’ or Sponsor Affiliates’ limited liability company operating agreements
upon dissolution of such person; (h) by virtue of the laws of the Cayman Islands
or the Strategic Investor’s memorandum and articles of association upon
dissolution of the Strategic Investor; or (i) in the event of completion of a
liquidation, merger, capital stock exchange, reorganization or other similar
transaction which results in all of the Company’s stockholders having the right
to exchange their shares of Common Stock for cash, securities or other property
subsequent to the completion of a Business Combination; provided, however, that
in the case of clauses (a) through (e) and (g) and (h), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

 

 6 

 

  

8.          Each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider represents and warrants that it or he or she has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked. Each Insider’s biographical information furnished
to the Company is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: the undersigned is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; the
undersigned has never been convicted of, or pleaded guilty to, any crime
(i) involving fraud, (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and the undersigned is not currently a defendant in any such criminal
proceeding.

 

9.          The Strategic Investor agrees to enter into a securities purchase
agreement in substantially the form attached as an exhibit to the Registration
Statement (the “Forward Purchase Agreement”) to purchase 6,250,000 Units at a
price per Unit of $10.00 per Unit, in a transaction exempt from the registration
requirements of the Securities Act (the “Private Placement”). The Private
Placement will be completed concurrently with the completion of the initial
Business Combination. Neither the Company nor the Strategic Investor may waive
the obligation of the undersigned to complete the Private Placement in
accordance with this paragraph 9 pursuant to the terms of the Forward Purchase
Agreement.

 

10.         There will be no restrictions on payments made to Insiders. However,
prior to consummation of the Business Combination the Company shall not make any
payment to an Insider from the proceeds held in the Trust Account including, but
not limited to repayment of loans and advances of up to an aggregate of $400,000
made to the Company by the Hydra Sponsor, MLCP GLL Funding LLC and the Strategic
Investor; payment to an affiliate of Hydra Sponsor for office space, utilities
and secretarial and administrative support for a total of $10,000 per month;
payment of fees and reimbursement of out-of-pocket expenses related to
identifying, investigating and consummating an initial Business Combination; and
repayment of loans and advances up to an aggregate of $1,000,000 made to the
Company by the Hydra Sponsor, MLCP GLL Funding LLC and the Strategic Investor
pursuant to the expense advance agreement between us and the Hydra Sponsor, MLCP
GLL Funding LLC and the Strategic Investor to cover working capital costs and to
finance transaction costs in connection with a Business Combination, provided,
that, if the Company does not consummate a Business Combination, a portion of
the working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,000,000 of such loans may be convertible into
warrants at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants, including as to
exercise price, exercisability and exercise period.

 

11.         Each Sponsor, each Sponsor Affiliate, the Strategic Investor and
each Insider has full right and power, without violating any agreement to which
it is bound (including, without limitation, any non-competition or
non-solicitation agreement with any employer or former employer), to enter into
this Letter Agreement. Mr. Weil and Mr. Silvers affirm that the material
provision of any non-compete or non-solicitation agreements to which they are a
party have been disclosed to the Company.

 

 7 

 

  

12.         As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the 7,187,500 shares of Common Stock of the
Company initially acquired by the Sponsors, the Sponsor Affiliates, the
Strategic Investor and the other initial stockholders of the Company for an
aggregate purchase price of $25,000, or approximately $0.003 per share, prior to
the consummation of the Public Offering; (iii) “Private Placement Warrants”
shall mean up to 7,425,000 Warrants to purchase up to 7,425,000 shares of the
Common Stock of the Company that are acquired by Hydra LAC, LLC, and MLCP GLL
Funding LLC, the Strategic Investor and certain members of the Company’s
management team for an aggregate purchase price of up to $7,425,000, or $1.00
per Warrant, in a private placement that shall occur simultaneously with the
consummation of the Public Offering; (iv) “Public Stockholders” shall mean the
holders of securities issued in the Public Offering; (v) “Trust Account” shall
mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (vi) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

13.         This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.         No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other party, except as provided above. Any purported assignment
in violation of this paragraph shall be void and ineffectual and shall not
operate to transfer or assign any interest or title to the purported assignee.
This Letter Agreement shall be binding on the Sponsors, the Sponsor Affiliates,
the Strategic Investor and Insiders and their respective successors and
permitted assigns to whom a Sponsor transfers shares of the Company in
compliance with this Letter Agreement. Any transfer made in contravention of
this Letter Agreement shall be null and void.

 

15.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

 8 

 

  

16.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, in each case to the address most
recently provided to such party or such other address as may be designated in
writing by such party, or by facsimile transmission to the number most recently
provided to such party or such other fax number as may be designated in writing
by such party.

 

17.         This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by June 30,
2018, provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature Page follows]

 

 9 

 

 

  HYDRA MANAGEMENT, LLC         By: /s/ A. Lorne Weil     Name: A. Lorne Weil  
  Title: Principal         HYDRA LAC, LLC         By: /s/ A. Lorne Weil    
Name: A. Lorne Weil     Title: Managing Member         MATTHEWS LANE CAPITAL
PARTNERS LLC         By: /s/ Daniel B. Silvers     Name: Daniel B. Silvers    
Title: Managing Member         MLCP GLL FUNDING LLC         By: Matthews Lane
Capital Partners LLC, its manager         By: /s/ Daniel B. Silvers     Name:
Daniel B. Silvers     Title: Managing Member         HG VORA SPECIAL
OPPORTUNITIES MASTER FUND, LTD.         By: HG Vora Capital Management, LLC, as
investment adviser.         By: /s/ Philip M. Garthe     Name: Philip M. Garthe
    Title: Chief Operating Officer

 

 

 

 

 

  LEISURE ACQUISITION CORP.         By: /s/ A. Lorne Weil     Name:  A. Lorne
Weil     Title:  Executive Chairman           /s/ A. Lorne Weil     A. Lorne
Weil           /s/ Daniel B. Silvers     Daniel B. Silvers           /s/ George
Peng     George Peng           /s/ Eric Carrera     Eric Carrera           /s/
Marc Falcone     Marc Falcone           /s/ Steven Rittvo     Steven Rittvo    
      /s/ David Weinstein     David Weinstein

 

 

 

  

Acknowledged and Agreed:

 

LEISURE ACQUISITION CORP.         By: /s/ Daniel B. Silvers     Name: Daniel B.
Silvers     Title: Chief Executive Officer  

 

 

 

 

Annex A

 

Form of Waiver

 

[THIRD PARTY] hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind or nature whatsoever (each, a “Claim”)
in or to, and any and all right to seek payment of any amounts due to it out of,
the trust account established for the benefit of the public stockholders of the
Company and into which substantially all of the proceeds of the Company’s
initial public offering [will be][have been] deposited (the “Trust Account”),
and hereby irrevocably waives any Claim it presently has or may have in the
future as a result of, or arising out of, this agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

 

